Citation Nr: 0112524	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a  claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from July 1969 to April 1971, 
which included service in the Republic of Vietnam from May 
1970 to April 1971.

The Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied entitlement to service 
connection for PTSD in an October 1994 rating decision.  The 
veteran did not initiate a timely appeal, and the decision 
became final.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 1997 rating decision of the RO in 
Wichita, Kansas, which reopened and denied the veteran's 
claim of entitlement to service connection for PTSD.  
Although the RO appears to have reopened and then re-denied 
the veteran's claim of entitlement to service connection for 
PTSD, the Board notes that it must still address the 
underlying issue as to whether the veteran has submitted 
sufficient evidence to reopen his claim before addressing the 
merits of the claim.  Barnett v. Brown, 8 Vet. App. 1 (1995).  


FINDINGS OF FACT

1.  The RO in an October 1994 rating decision which the 
veteran did not appeal, denied service connection for PTSD.

2.  Some of the additional evidence received since the RO's 
October 1994 decision, shows a current medical diagnosis of 
PTSD as well as lay evidence of in-service stressors; this 
evidence has not been previously considered by agency 
decisionmakers, is not cumulative or redundant of evidence of 
record at the time of the prior decision, and is probative of 
the reasons for the prior denial.



CONCLUSIONS OF LAW

1.  The October 1994 rating decision which determined that 
the veteran was not entitled to service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  
20.302, 20.1103 (2000).

2.  Since the RO's October 1994 rating decision, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Procedural Review

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the claims 
to reopen, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties under that law 
have been fulfilled.  

The RO has met its duty to assist the veteran in the 
development of this claim, with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD under the VCAA.  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the veteran was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Moreover, the 
veteran was also informed in several letters during the 
pendency of this appeal of the information necessary to 
reopen the previously denied claim and that he needed to tell 
VA where he had received any additional medical treatment for 
pertinent disability so that records could be requested.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The 
discussions in the rating decision, SOC, and letters sent to 
the veteran informed him of the information and evidence 
needed to reopen the previously denied claim, and complied 
with VA's notification requirements.  With regard to the duty 
to assist, there is no indication that there is any pertinent 
VA or private treatment records which the RO has not 
obtained.  Thus, the Board finds that the duty to assist is 
satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD

The veteran contends that he currently suffers from PTSD as a 
result of his experiences in service while stationed in the 
Republic of Vietnam. 

In an October 1994 rating decision, the RO denied entitlement 
to service connection for PTSD.  The veteran was informed 
that service connection had been denied. The veteran did not 
perfect an appeal of that decision.  The decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(2000).  The claim can be reopened with the submission of new 
and material evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened and is considered in the context of the entire 
record.  When it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the RO's October 
1994 rating decision consisted of service medical records, 
summaries of private hospitalization, private medical 
records, and VA outpatient treatment records.  It was also 
noted at that time that the veteran had failed to respond to 
a request for information regarding his alleged in-service 
stressors as well as failed to report for a scheduled VA 
examination.

The basis of the RO's denial of service connection for PTSD 
in October 1994 was the lack of current diagnosis of PTSD, as 
well as no evidence of in-service stressors. 

The evidence submitted since the RO's October 1994 rating 
decision which denied entitlement to service connection for 
PTSD consists of VA outpatient treatment records which 
included a diagnosis of PTSD, and lay statements of the 
veteran regarding his alleged in-service stressors.

The Board has reviewed all of the evidence received since the 
October 1994 disallowance of the claim for service connection 
for PTSD.  The Board concludes that new and material evidence 
has been submitted to reopen the claim.  The new evidence, 
accepted as credible, suggests that the veteran did 
experience stressful events while in service which have been 
related by medical professional to his current psychiatric 
disorder.  The Board concludes that new and material evidence 
has been received since the October 1994 disallowance of the 
claim for service connection for PTSD.  When the claim was 
previously addressed, there was no medical evidence that the 
veteran had PTSD; nor was their any evidence of an in-service 
stressor.  Evidence received since the decision shows that 
the veteran is currently being treated for an acquired 
psychiatric disorder, which has been diagnosed to be PTSD.  
He has also submitted lay evidence of in-service stressors.  
There are facts which bear directly and substantially on the 
reasoning of the prior denial.  The evidence is new and 
material; and thus, the claim must be reopened.


ORDER

New and material evidence has been submitted and the claim 
for service connection for PTSD is reopened.  To this extent 
only, the appeal is granted.



REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent service records, the existence of which has 
been called to its attention.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In addition, as noted earlier in the above decision, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Thus, because of the change in the law brought about by the 
VCAA, a remand is also required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board is of the opinion that the appellant should be 
afforded an opportunity to provide further detailed 
information regarding his claimed stressors.  Upon completion 
of the above, if the veteran provides detailed information, 
the RO should make attempts to verify his claimed in-service 
stressors. 

The veteran indicated that he is in receipt of Social 
Security Disability Benefits.  Records pertaining to the 
award of such benefits by the Social Security Administration 
(SSA) have not been associated with the record certified for 
appellate review.  The Court has held that the duty to assist 
requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA, when the VA has notice 
of the existence of such.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  

In addition, the Board notes that the RO has not attempted to 
verify the veteran's alleged in-service stressors.  On 
remand, such efforts should be undertaken.  It is also noted 
that the veteran has not been afforded a VA psychiatric 
examination to verify his current psychiatric disability.  
Thus, further development is necessary.

In light of the above, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
identify, and then should attempt to 
develop, any additional pertinent 
evidence concerning his claims.  This 
should include VA and private medical 
records.  Any information received should 
be associated with the claims folders.  
The RO shall inform the veteran if the VA 
is unable to secure any records sought.

3.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

4.  The RO should also afford the veteran 
an additional opportunity to submit any 
additional information as to approximate 
dates of his alleged in-service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

5.  The RO is requested to review the 
veteran's statements, as well as those 
previously provided, in order to prepare 
a summary of all claimed stressors.  The 
RO should then request the MR's (morning 
reports), DA Form 1, for the veteran's 
unit(s), for the appropriate three month 
period in order to obtain further 
verification of claimed stressors 
involving such personnel actions as WIA's 
and KIA's, and copies of similar 
documents regarding activities of the 
veteran's unit(s) while in Vietnam.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, what was 
the nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy." In reaching these determinations, 
the RO should address any credibility 
questions raised by the record.

7.  Thereafter, the RO should arrange for 
the veteran to be accorded an examination 
by a VA psychiatrist, who has not 
previously examined him, to determine the 
diagnoses of all psychiatric disorders 
that are present.  Any diagnosis of a 
mental disorder must conform to DSM-IV 
and be supported by the findings on the 
examination report.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorders, 
should be accomplished.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  The examiner 
should integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in- 
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.

10.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for examination(s) may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


